DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
	The 07/19/2021 Requirement for Restriction/Election required an election of species in connection with the cationic lipid of Formula I, recited in claim 14. As the Applicant has cancelled claim 14, the election requirement is rendered moot, and the Election of Species requirement is withdrawn.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding indefiniteness, the instant claim 10 is unclear. Part (b) of claim 10, at the second line, does not recite a complete sentence. The Applicant is encouraged to define the composition of the 3rd buffer. The Applicant is encouraged to define the concentration range of the 3rd buffer.
Furthermore, from parts (b) and (c) of claim 10, it appears that part (c) is a replacement buffer of part (b), or that the two buffers are used in stepwise fashion. However, claim 9, from which claim 10 depends, does not further limit the dilution to the steps of replacement or stepwise dilution. Clarification of the claimed subject matter is required.
Regarding a broad to narrow limitation, a limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad limitations of tRNA, snRNA, rRNA, mRNA and siRNA, and the claim also recites transfer RNA, small nuclear RNA, ribosomal RNA, messenger RNA and small interfering RNA, respectively, which are the narrower statements of the limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The Applicant is encouraged to remove the parentheses from the claims, at each instance where a parenthesis occurs.
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, 15-16 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maclachlan et al (US 2004/0142025 A1), in view of Knopov et al (USP 8,956,572 B2), further in view of Burke et al (US 2013/0037977 A1), further in view of Cullis et al (WO 2001/005373 A1).
Maclachlan taught [claim 1] a process for producing a liposome (e.g., bilayer taught at [0039]) encapsulating a therapeutic product. The liposomes were sized at less than about 150 nm (e.g., reads on nanoparticle) [0051]. Maclachlan’s methods comprised providing an aqueous solution in a first reservoir, wherein the aqueous solution comprised siRNA [0010]; providing an organic lipid solution (e.g., cationic lipid and 45-90 % v/v ethanol taught at [0043 and 0052]) in a second reservoir; and mixing said aqueous solution with said organic solution, so as to produce a liposome encapsulating the therapeutic product (e.g., siRNA).
The aqueous and organic fluids flowed through tubing having a 1/8” (0.125”) inner diameter (ID) [0088], mixed, through a connector, with an introduction angle into the mixing vessel of 90º, with different flow rates [0056] at a less than 50 % variance between the said flow rates [0086].

Maclachlan taught tubing with a 1/8” ID, however, Maclachlan was silent a tube having an ID between about 0.005” and 0.02”, as recited in claim 1b. Maclachlan taught different flow rates at a less than 50 % variance between the said flow rates, however, Maclachlan was not specific the claimed ethanol solution at one third the flow rate of the aqueous solution, as recited in claim 1b.
Nevertheless, Knopov taught [title] systems for producing lipid-nucleic acid particles where the siRNA and ethanol solutions flowed through tubes having an ID that varied from 0.005 to 0.125 inches [col 27, lines 9-20]. The varied IDs provided substantial flexibility in the nozzle orifice used to add the ethanol/lipids to the buffer surface. This flexibility provides a major advantage during scale up [col 28, lines 32-36].
Burke taught [0104 and 0106-0107] lipid nanoparticles encapsulating siRNA prepared by mixing a stream of organic solution with a stream of buffer solution. The flow rates of the inlet solution streams varied from about 12 mL/min to 70 mL/min per stream, where varying the flow rate of the inlet solutions influenced the sizes of the nanoparticles.
It would have been prima facie obvious to one of ordinary skill in the art to include tubing having an ID between 0.005 and 0.125 inches within the teachings of Maclachlan, as taught by Knopov. An ordinarily skilled artisan would have been motivated to provide substantial flexibility in the manufacture of the lipid-nucleic acid particles, as taught by Knopov [Knopov at col 27, lines 9-20 and at col 28, lines 32-36].
Since Maclachlan taught different flow rates at a less than 50 % variance between the said flow rates, it would have been prima facie obvious to one of ordinary skill in the 
The instant claim 1 recites: nanoparticles; a 1st tube with an ID between about 0.1” and 0.132”; a 2nd tube with an ID between about 0.005” and 0.02”; flowing ethanol at one third the flow rate of the aqueous solution; the 2nd tube perpendicularly joined to the 1st tube; about 10 % to 75 % ethanol.
The combined teachings of the prior art taught: particles sized less than about 150 nm (Maclachlan); a 1/8” ID (Maclachlan); an ID between 0.005 and 0.125 inches (Knopov); different flow rates at a less than 50 % variance (Maclachlan); flow rates of the inlet solution streams varied at 12 mL/min to 70 mL/min per stream (Burke); connector with an introduction angle of 90º (Maclachlan); 45-90 % v/v ethanol. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The combined teachings of Maclachlan, Knopov, Burke and Cullis read on claims 1, 3 and 20.
Regarding claim 2, Maclachlan taught a flow rate of about 60 to about 80 mL/min [0063], and was not specific the claimed at least 200 mL/min flow rate, as instantly recited.
Nevertheless, Burke taught nanoparticle formation at a rate of about 40 to about 400 mL/min [0075].
The flow rate is recognized to have different effects (e.g., formation of the particle; Burke [0075]) with changing rates used. Thus, the general condition is known, and the 
The instant claim 2 recites a flow rate of at least 200 mL/min. Burke taught a flow rate of 40 to about 400 mL/min. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 6 is rendered prima facie obvious because Maclachlan taught a flow rate of about 60 to about 80 mL/min [0063].
Claim 7 is rendered prima facie obvious because Maclachlan taught room temperature [0065].
The instant claim 7 recites temperatures of 15-20 ºC. Maclachlan taught room temperature. A prima facie case of obviousness exists because of overlap.
Regarding claim 8, Knopov taught tubes having inlet openings [claim 1]; Maclachlan taught a stainless steel mixing vessel [0053, 0090], and continuous mixing of the aqueous and ethanol solutions [0047, 0056]. Maclachlan appears to teach adding the aqueous solution to the ethanol solution, rather than the claimed addition of the ethanol to the aqueous solution. 
However, it would be prima facie obvious to perform the addition steps in the alternate order, as claimed. This is because Knopov taught that the ethanol solution was added to the aqueous solution (e.g., through tubing [col 18, lines 40-44] having varied 
The instant claim 8 recites that the 2nd tube is perpendicular to the 1st tube; the opening of the 1st tube is the size of the outside diameter of the 2nd tube; the 2nd tube is fitted over the opening of the 1st tube. 
Maclachlan taught connectors (tubing) with an introduction angle of 90º (e.g., reads on one tube perpendicular to the other). Knopov taught that the ethanol solution was added to the aqueous solution through tubing having varied inner diameters of 0.005 to 0.125 inches; Knopov taught tubes having inlet openings (e.g., reads on one tube fitting over the other). A prima facie case of obvious exists because of overlap, as discussed above.
Regarding claim 10, Maclachlan taught a pH of the liposome solution at 3.5 to 8.0 [claim 30]; pH of the buffer solution at 7.4 [0073, 0115]; saline and HEPES buffers [0048, 0073], as well as buffers in general [abstract]; however, Maclachlan was not specific sucrose and phosphate buffers. Furthermore, Maclachlan was not specific the concentrations of buffers, as instantly recited.
Nevertheless, Burke taught that any of a variety of buffers can be used, including sugar-based and phosphate buffers [0081] Knopov taught buffers in the concentration range of 1-1000 mM [col 18, lines 27-28].
Since Maclachlan generally taught buffers, it would have been prima facie obvious to one of ordinary skill in the art to include sucrose and phosphate buffers within Maclachlan, as taught by Burke. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its prima facie obvious to select saline and phosphate buffers for incorporation into lipid nanoparticle compositions, based on their recognized suitability for the intended use as buffers, as taught by Burke [Burke, 0081].
It would have been prima facie obvious to one of ordinary skill in the art to include Burke’s buffers within Maclachlan’s teachings at 1-1000 mM, as taught by Knopov. An ordinarily skilled artisan would have been motivated to include buffer concentrations that are known in the art of manufacturing siRNA lipid encapsulated nanoparticles, as taught by Knopov [Knopov, col 18, lines 27-28].
Claim 15 is rendered prima facie obvious because Maclachlan taught less than 150 nm, as previously discussed.
The instant claim 15 recites particles sized less than about 100 nm. Maclachlan taught diameters less than 150 nm. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 16 and 18-19 are rendered prima facie obvious because Maclachlan taught DOTAP and cationic lipids [0038] at 25 mol % [0052], as well as DSPC, cholesterol and PEG-lipids (generally) [0052]. Knopov taught PEG-DMG [col 18, line 4]; PEG2000 was taught at col 11, line 35. Furthermore, Knopov taught [col 18, lines 12-14] molar ranges between 40 to 60 mole % cationic lipid, 10 to 30 % neutral lipid, 20 to 40 % cholesterol, and 1 to 10 % PEG-modified lipid.
The instant claim 16 recites 48-66 mol % cationic lipid; 2-12 mol % DSPC; 25-42 mol % cholesterol and 0.5-3 mol % PEG2000-DMG. 

The instant claim 19 recites 20-60 mol % cationic lipid; 5-30 mol % helper lipid; 0-60 mol % cholesterol and 0.5-15 mol % PEG-lipid conjugate.
Maclachlan taught cationic lipids at 25 mol %. Knopov taught molar ranges between 40 to 60 mole % cationic lipid, 10 to 30 % neutral lipid, 20 to 40 % cholesterol, and 1 to 10% PEG-modified lipid. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 17 is rendered prima facie obvious because Burke taught [0075] a lipid to nucleic acid ratio of about 4. The motivation to combine Burke with Maclachlan was previously discussed.
The instant claim 17 recites a total lipid:RNA ratio of about 50:1 to about 3:1. Burke taught a lipid to nucleic acid ratio of about 4. A prima facie case of obviousness exists because of overlap, as discussed above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maclachlan et al (US 2004/0142025 A1), in view of Knopov et al (USP 8,956,572 B2), further in view of Burke et al (US 2013/0037977 A1), further in view of Cullis et al (WO 2001/005373 A1) and further in view of Nechev et al (US 2016/0243255 A1) and Figueiredo et al (US 2014/0248358 A1).
The 35 U.S.C. 103 rejection over Maclachlan, Knopov, Burke and Cullis was previously discussed.

	Although Maclachlan generally taught a pump mechanism, Maclachlan did not specifically teach a 1st and 2nd HPLC pump, as recited in claim 4. The combined teachings of the art did not teach a pressure of at least 40 psi, as recited in claim 4.
	Nechev taught [claims 1 and 11] a method of preparing a formulation comprising lipid nanoparticles comprising an ethanolic solution comprising lipids, and an aqueous solution comprising an RNAi agent, wherein the flow of the said solutions were pumped through a first and a second HPLC pump [claim 26]. HPLC pumps were used for the accuracy of the volume delivered, as well as for their capability to withstand high back pressures. Because of the precision of HPLC pumps, the flow-rate-ratio can be controlled very tightly [0027]. 
	It would have been prima facie obvious to one of ordinary skill in the art to include a 1st and a 2nd HPLC pump within the teachings of the combined prior art, as taught by Nechev. An ordinarily skilled artisan would have been motivated to use HPLC pumps for the accuracy of the volume delivered, as well as for their capability to withstand high back pressures. Because of the precision of HPLC pumps, the flow-rate-ratio can be controlled very tightly [Nechev at ¶ 0027]. 
	The combined teachings of the art did not teach a pressure of at least 40 psi, as instantly recited.
	However, Figueiredo taught that nanoparticles [title and abstract] can be made under pressures of about 30 to about 60 psi, about 40 to about 50 psi, about 1000 to 
	It would have been prima facie obvious to one of ordinary skill in the art to include the teachings of Figueiredo within those of the combined prior art. An ordinarily skilled artisan would have been motivated to aid in dispersion and to make the nanoparticle, as taught by each of Knopov and Figueiredo [Knopov at col 25, line 33; Figuierdo, title, abstract and 0151].
	The instant claim 4 recites a back pressure through a 1st tube of at least 10, 25, 50, 75 or 100 psi; a back pressure through a 2nd tube of at least 40, 80, 150, 300 or 400 psi.
Knopov taught applied pressure of 0-30 psi. Figueiredo taught pressures of about 30 to about 60 psi, about 40 to about 50 psi, about 1000 to about 8000 psi, about 2000 to about 4000 psi, about 4000 to about 8000 psi, or about 4000 to about 5000 psi, e.g., about 2000, 2500, 4000 or 5000 psi. A prima facie case of obviousness exists because of overlap, as discussed above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maclachlan et al (US 2004/0142025 A1), in view of Knopov et al (USP 8,956,572 B2), further in view of Burke et al (US 2013/0037977 A1), further in view of Cullis et al (WO 2001/005373 A1) and further in view of Schut et al (USP 9,592,555 B2).
The 35 U.S.C. 103 rejection over Maclachlan, Knopov, Burke and Cullis was previously discussed.

However, the combined teachings of the prior art did not teach tubing having an ID of 0.132”, as recited in claim 5.
Nevertheless, Schut taught the synthesis of nanoparticles [title] by a flow path, with tubing having an inner diameter of between 1/16th of an inch to 1 inch [col 3, lines 59-62; claims 18 and 33]. 
The inner diameter of the tubing is recognized to have different effects (e.g., formation of the particle; Schut [col 3, lines 59-62; claims 18 and 33] and flexibility during preparation; Knopov [col 28, lines 32-36]) with changing diameters used. Thus, the general condition is known, and the inner diameter is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the inner diameter of the tubing taught by the combined teachings of the prior art, as taught by Schut. The ordinarily skilled artisan would have had a reasonable expectation of success, without undue experimentation, in arriving at the claimed ID, as taught by Schut.
The instant claim 5 recites a 1st ID of 0.132” and a 2nd ID of 0.007, 0.01 or 0.02”. Knopov taught tubes having an ID that varied from 0.005 to 0.125 inches. Schut taught tubing having an inner diameter of between 1/16th of an inch to 1 inch. A prima facie case of obviousness exists because of overlap, as discussed above.

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maclachlan et al (US 2004/0142025 A1), in view of Knopov et al (USP 8,956,572 B2), .
The 35 U.S.C. 103 rejection over Maclachlan, Knopov, Burke and Cullis was previously discussed.
Additionally, Maclachlan taught dilution with dilution buffers [claims 4, 27 and 29; ¶s 0047 and 0119-0120], and a pump mechanism configured to pump the solutions into a mixing reservoir [claim 47; ¶0012]. Knopov taught a 3rd tubing for holding an aqueous buffer, wherein the 3rd tube comprised an inlet opening for receiving the aqueous buffer, and an exit port for delivering the aqueous buffer; and, a dilution unit for diluting the fluid mixture with the aqueous buffer to produce a diluted fluid mixture, wherein the dilution unit comprised a 1st inlet opening for receiving the aqueous buffer by a 3rd connection from the 3rd tubule [claim 1].
	Maclachlan taught that the diluted ethanol concentration was less than or equal to about 25 % [0061-0062].
	Burke taught flow rates of 400 ml/min, as previously discussed.
	Although the combined teachings of Maclachlan and Knopov taught connector units, the combined teachings of the art did not specifically teach a Y-connector, as recited in claim 9. The combined teachings of the art did not teach a 0.25” ID, as recited in claim 13.
	Nevertheless, Nechev taught Y-connectors as suitable mixing connectors [claim 20; ¶0028, Table 6], in the manufacture of lipid nanoparticles [title] encapsulating siRNA [0084]. Flow rates of 100-3200 mL/min were taught [0021]. Tubing flow lines with various ID were provided [0024], inclusive of ¼ inch [Table 6].

	It would have been prima facie obvious to one of ordinary skill in the art to include Nechev’s ¼ inch ID tubing within the combined teachings of the prior art. An ordinarily skilled artisan would have been motivated to include a suitable tubing flow line, as taught by Nechev [Nechev at 0024].
	The instant claim 11 recites diluted output ethanol concentrations of 6.25, 8.25, 8.3 or 12.5 % ethanol. Maclachlan taught that the diluted ethanol concentration was less than or equal to about 25 %. A prima facie case of obviousness exists because of overlap, as discussed above.
	The instant claim 12 recites flow rates of 400-900 mL/min. Burke taught flow rates of 400 ml/min. Nechev taught flow rates of 100-3200 mL/min. A prima facie case of obviousness exists because of overlap, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612